NAREIT Institutional Investor Forum June 2008 2 Statements contained in this presentation, which are not historical facts, are forward-looking statements, as the term is defined in the PrivateSecurities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which can cause actual results todiffer materially from those currently anticipated, due to a number of factors, which include, but are not limited to, unfavorable changes in theapartment market, changing economic conditions, the impact of competition, acquisitions which may not achieve anticipated results and other riskfactors discussed in documents filed with the Securities and Exchange Commission from time to time including the Company’s Annual Report onForm 10-K and the Company’s Quarterly Report on Form 10-Q.The statements in this presentation are made based upon information currentlyknown to management and the company assumes no obligation to update or revise any of its forward-looking statements. Safe Harbor Disclosure 3 Successful Public Company Record •IPO January –$3 Billion total capitalization –S&P Small Cap 600 Index –90% institutional ownership –14+ Years; 16% annualized TSR •High Quality Portfolio –140 properties; 41,120 units –Exclusively multifamily; Sunbelt focus –Solid diversification –Younger than average •Strong Balance Sheet –Debt/Market Cap of 43% –Superior payout coverage ratio –Low exposure to rate increase •Experienced Management –Strong record of value creation –Very strong, experienced governance –Sophisticated and proven platform 4 Attributes and qualities that define MAA’s position in the public apartment REIT sector… Strong Record of Creating Value •Sunbelt Regional Focus –Highest job growth and household formation trends in US –Supply concerns low for some time •Portfolio Strategy Focused on Delivering High Risk-Adjusted Performance –High growth, income & growth, steady income allocations –Lower level of volatility and higher returns over full economic/market cycles •Active Deal Pipeline –In-depth knowledge of markets and opportunities –Extensive relationships and transaction access •Strong Operating Capabilities –Significant competitive advantage in most markets –Will out-perform average or expected market level/regional results; active management •Balance Sheet Well Positioned –Coverage ratios strong for lower risk operating and investment strategy –Capacity to take advantage of improving investment environment •Disciplined Capital Deployment –High quality revenue stream –Long-established hurdles and value-oriented practices •Strong and Stable Performer –Short term or long term, MAA’s record of performance for capital is top-tier 5 Why MAA and Why Now? Attractive Investment Opportunity üSolid Outlook for Apartment OperatingFundamentals üMAA is Uniquely Positioned to Capitalize onThese Opportunities üNot “at risk” from single-family/condo shadowsupply issues üNot “at risk” from significant new developmentfunding obligations or strained balance sheet üStrong Value Growth Prospects from ExistingPortfolio üAttractive New Growth Opportunities üStrong Balance Sheet üAttractive Value; on both an absolute andrelative basis to the sector 6 National MSA Average 1.08% Sunbelt Region MSA Average 1.62% MAA Markets MSA Average 1.66% Employment Growth Projections ’08 - ’12 Annual Compounded Growth Rates MAA Markets Well Positioned in High Growth Region •MAA is uniquely positioned to capturethe benefits of this high growth region •Market diversity spreads risk andprovides less exposure to over-building •Diversified in three different market tiersacross the region •Positioned in 7 of the top 10 projectedU.S. job growth markets through 2015 •MAA portfolio is more “recessionresistant” than most apartment REITportfolios 7 % Same Store Portfolio NOI 1Q08 Portfolio Strategy •High Growth, Growth & Income and Stable Income market allocationstrategy drives ability to capture benefits of region with lower risks •Market performance characteristics defined based on forecast netabsorption, housing affordability index and market liquidity risk 8 The change in the mortgage environment will drive higher levels of demand for rental apartments while also increasing retention of existing residents Single Family Housing Impact •Home ownership peaked in 2005 at69.1%; encouraged by easy creditand expectations of price inflation •Potential benefits of new lendingenvironment to MAA –Reduction in sub-prime lending –More rigorous conventionalmortgage underwriting –Reduced inflation of home pricesmakes home-ownership lessattractive •Recent results: –16% reduction in move-outsattributable to home buying –Increase in traffic levels 9 Before average rent $852 Park Estate, Memphis: Case Study - Just over 60% of units redeveloped at an investment of $8K per unit; >30% IRR After average rent $1,123 4,100
